290 S.W.3d 813 (2009)
STATE of Missouri, Respondent,
v.
Roger L. WILLIAMS, Appellant.
Nos. WD 69791, WD 69792.
Missouri Court of Appeals, Western District.
July 21, 2009.
Motion for Rehearing and/or Transfer to Supreme Court Denied September 1, 2009.
Matthew Ward, Columbia, MO, for Appellant.
Mary Moore, Shaun J. Mackelprang, Jefferson City, MO, for Respondent.
Before THOMAS H. NEWTON, C.J., HAROLD L. LOWENSTEIN, and JAMES EDWARD WELSH, JJ.

ORDER
PER CURIAM:
Roger L. Williams appeals the circuit court's judgment convicting him of the class C felony of stealing and the class B felony of burglary in the first degree. We affirm. Rule 30.25(b).